IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT



COMMONWEALTH OF                           :   No. 47 EM 2020
PENNSYLVANIA, INC., EX REL., MR.          :
MICHAEL-FREEMAN: MCLEARY D.D.             :
AGGRIEVED-BENEFICIARY-                    :
CLAIMANT-AT-LAW,                          :
                                          :
                     Petitioner           :
                                          :
                   v.                     :
                                          :
MR. ROBERT J. MARSH, JR.-                 :
SUPERINTENDANT [SIC]-TRUSTEE,             :
MR. JOSH SHAPIRO, ESQUIRE-                :
OFFICE OF ATTORNEY GENERAL-               :
TRUSTEE, MR. LAWRENCE                     :
KRASNER, ESQUIRE-OFFICE OF                :
DISTRICT ATTORNEY-TRUSTEE,                :
                                          :
                        Respondents       :


                                       ORDER
PER CURIAM



      AND NOW, this 6th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Habeas Corpus by Affidavit,” “Motion

for Instant Hearing,” and the “Motion Requesting that ‘Respondent-Trustee(s)’ Respond

to Various Questions” are DENIED.